EXHIBIT 10.21 License Agreement No. 08-C02403 EXCLUSIVE FIELD-OF-USE PATENT LICENSE AGREEMENT BETWEEN LOS ALAMOS NATIONAL SECURITY, LLC AND Manhattan Scientifics, Inc. OFFICIAL USE ONLY May be exempt from public release under the Freedom of Information Act (5 U.S.C. 552), exemption number and category: [Exemption # 4, Commercial / Proprietary] Department of Energy review required before public release Name/Org:Robert Dye / TT Division Date: November 4, 2008 Guidance (if applicable):[DOE M 471.3-1] 1 TABLE OF CONTENTS 1. DEFINITIONS 3 2.
